Citation Nr: 0730527	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  03-24 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
status post right arm fracture with residual neuropathy, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased disability evaluation for 
degenerative joint disease of the cervical spine, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased disability evaluation for 
chronic lumbosacral strain with degenerative joint disease, 
currently evaluated as 20 percent disabling.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from September 1970 to May 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Nevada.  Jurisdiction over the claims files has been 
transferred to the RO in Reno.  In December 2005, the Board 
remanded the claims for additional development.  


FINDINGS OF FACT

1.  The veteran's status post right arm fracture with 
residual neuropathy is shown to be productive of complaints 
of pain, and a malunion representing a posterior angulation 
of the distal fragment of the humerus, but not flexion 
limited to 55 degrees, or extension limited to 100 degrees, 
and not more than moderate incomplete paralysis of the ulnar 
nerve.  

2.  The veteran's degenerative joint disease of the cervical 
spine is shown to be productive of complaints of pain, no 
more than moderate limitation of motion, but not severe 
intervertebral disc syndrome (IDS) with recurring attacks, 
with intermittent relief, incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, forward flexion of the cervical 
spine to 15 degrees or less, or ankylosis.  

3.  The veteran's chronic lumbosacral strain with 
degenerative joint disease is shown to be productive of 
complaints of pain, with evidence of degenerative disc 
disease and degenerative joint disease, with no more than 
moderate limitation of motion, and not: listing of whole 
spine to opposite side, positive Goldthwait's sign, loss of 
lateral motion with osteo-arthritic changes, or some of the 
above with abnormal mobility on forced motion; nor IDS 
productive of severe, recurring attacks, nor IDS with 
intermittent relief incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, nor favorable ankylosis of the 
entire thoracolumbar spine or forward flexion of the 
thoracolumbar spine of 30 degrees or less.  

4.  The veteran has not worked full-time for many years; he 
has completed four years of college, and has training as a 
massage therapist and a classical guitarist, with work 
experience as salesman.  

5.  The veteran's service-connected disabilities do not 
preclude him from engaging in substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
status post right arm fracture with residual neuropathy have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, 4.124a, Diagnostic Codes 5206, 5207, 5213, 8516 
(2007).  

2.  The criteria for a rating in excess of 20 percent for 
degenerative joint disease of the cervical spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5290, 5293 (as in effect prior to 
September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(as in effect September 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (as in effect September 26, 2003).  

3.  The criteria for a rating in excess of 20 percent for 
chronic lumbosacral strain with degenerative joint disease 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5292, 5293, 5295 (as in effect 
prior to September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as in effect September 23, 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (as in effect September 26, 
2003).  

4.  The criteria for a total disability evaluation based on 
unemployability have not been met.  38 C.F.R. § 4.16 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

The veteran asserts that he is entitled to increased ratings 
for his service-connected status post right arm fracture with 
residual neuropathy, currently evaluated as 30 percent 
disabling, degenerative joint disease of the cervical spine, 
currently evaluated as 20 percent disabling, and chronic 
lumbosacral strain with degenerative joint disease, currently 
evaluated as 20 percent disabling.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2006).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2006).


A.  Status Post Right Arm Fracture with Residual Neuropathy

In July 1994, the RO granted service connection for status 
post right arm fracture with residual neuropathy.  The RO 
assigned a 20 percent evaluation, which was increased to 30 
percent in an October 1997 rating decision.  

In January 2001, the veteran filed a claim for an increased 
rating.  In May 2002, the RO denied the claim.  The veteran 
has appealed.  

With regard to the history of the disability in issue, see 38 
C.F.R. § 4.1, the veteran's service medical records show that 
in August 1973, he injured his right upper extremity when a 
jeep in which he was riding overturned.  His injuries 
included a supracondylar fracture of the right elbow, and an 
injury to the right ulnar nerve at the right elbow.  In 
January 1975 he underwent surgery to free a scar at that 
nerve.  An April 1975 report notes mild limitation of the 
right elbow, and mild numbness along the right small finger.  
The post-service medical evidence includes a VA X-ray report, 
dated in April 1994, which contains an impression of old 
supracondylar fracture right elbow which has healed with 
solid union.  An accompanying VA examination report notes 
that on examination, the right elbow was 15 degrees short of 
full extension, with flexion to 95 degrees.  The assessment 
was status post right arm fracture with residual ulnar 
neuropathy.  Private medical reports, dated between 1996 and 
1997, include a report asserting that the veteran had a 52 
percent impairment of the right upper extremity, and "almost 
total numbness and virtual paralysis" of the entire right 
upper extremity upon awakening, with gradual recovery of 
function in the following one to two hours.  

It is noted that the veteran is right-handed.  See January 
2007 VA examination report.

In its May 2002 rating decision, the RO evaluated the 
veteran's status post right arm fracture with residual 
neuropathy under 38 C.F.R. § 4.71a, Diagnostic Codes (DC's) 
5299-5206.  See 38 C.F.R. § 4.27 (2006) (hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen).  However, a 
recent case, the U.S. Court of Appeals for Veterans Claims 
held that hyphenated codes are only appropriate for diseases, 
and that they are inappropriate for injuries.  Tropf v. 
Nicholson, 20 Vet. App. 317 (2006).  In this case, the use of 
DC 5299 represented an unlisted disability that required 
rating by analogy to one of the disorders rated under 38 
C.F.R. § 4.71, and the RO evaluated this disability under DC 
5206.  Therefore, under the circumstances in this case, the 
use of the hyphenate code did not result in any prejudice to 
the veteran, and the Board may adjudicate his claim by using 
the criteria at DC 5206.  

Under DC 5206, a 40 percent rating is warranted for 
limitation of flexion of the major forearm (elbow) when 
limited to 55 degrees.  

Normal motion of an elbow is from 0 degrees extension to 145 
degrees of flexion, 0 to 80 degrees of forearm pronation, and 
0 to 85 degrees of forearm supination.  38 C.F.R. § 4.71, 
Plate I.

The medical evidence for consideration in this case consists 
of VA and non-VA reports, dated between 2000 and 2006.  
Overall, VA progress notes dated during this time period show 
a number of complaints of right arm pain.  Progress notes, 
from treatment provided on January 27, 2006, note that the 
veteran was wearing a sling around his right arm.  On 
examination, motor strength was "fairly equal" on both 
sides, deep tendon reflexes were present and slightly 
diminished on the left.  The veteran's right elbow had 
flexion to 70 degrees, and extension to "-40" degrees, 
after averaging three readings.  Right hand strength on the 
Jaymar dynamometer was 12 pounds for the right hand and 50 
pounds for the left.  

A VA examination report, dated in March 2002, shows that the 
veteran complained of mild aching pain at the distal right 
humerus, weakness of right hand grip, and limited motion in 
the right little and ring fingers.  He also reported 
decreased sensation and numbness in the right little and ring 
fingers.  He denied having flare-ups.  The report notes that 
he did not use braces or a support for the right arm or hand.  
On examination, he easily used both hands "in a quick and 
easy fashion as he handles papers, opens doors, and 
manipulates items."  At various times during the 
examination, he limited the use of his little and ring 
finger, but "he seemed to use them in a quick, easy, and 
synchronize[d] fashion when distracted."  There was a 21/2 -
inch scar over the posterior right humerus, and a 1-inch scar 
over the distal anterior humerus.  Both scars were well-
healed without inflammation or tenderness.  There was no 
angular deformity of the right arm, or evidence of 
shortening.  The right elbow had a normal range of motion, 
flexing from 0 to 140 degrees, with 85 degrees of supination, 
and 80 degrees of pronation.  There was some tenderness.  The 
right arm had 13 inches of girth at the mid-biceps, as 
opposed to 131/2 inches for the left arm.  Both forearms were 
111/2 inches at their widest.  There was no nonunion of the 
right humerus, however, there was a malunion representing a 
posterior angulation of the distal fragment of the humerus.  
There was no false motion.  The veteran had a full pain-free 
unrestricted range of motion of the joints in the right upper 
extremity.  He easily made a tight fist with the right hand.  
The report notes that no additional limited motion or 
function was expected in the right upper extremity as there 
were no flare-ups.  X-rays were noted to show a fracture 
involving the distal humerus that was well-healed, and well-
aligned, with no varus or valgus deformities.  There was a 20 
degree posterior angulation of the distal fragment at the 
side of the fractured humerus.  The right elbow was normal, 
showing no fractures, osteoarthritis, or osteoporosis.  The 
grip strength of the right hand was 10, 12, and 10.  The 
diagnoses were healed fracture, right distal humerus with 20 
degree posterior angulation of the distal fragment without 
limited motion in the joints of the right upper extremity, 
and sensory ulnar sensory paresthesias of the right hand 
without mechanical deficits and some weakness of grip.  

A VA spine examination report, dated in March 2002, shows 
that the examiner's diagnoses noted that the veteran's ulnar 
nerve neuropathy only involved sensory deficit and that there 
was no mechanical deficit involving the right hand, and that 
the grip strength in the right hand was very close to normal.  

A VA bones examination report, dated in January 2006, shows 
that the veteran was noted to be "a difficult historian and 
examinee, in that during the course of the examination, he 
volitionally attempts to manipulate the examination by 
various times volitionally limiting motion in the joints of 
the right arm, neck and low back demonstrating varied ranges 
of motion, when he is distracted and posturing with the right 
hand in inconsistent fashion."  He complained of constant 
painful motion at the right elbow that was worsened by any 
motion or lifting weights heavier than a few pounds.  He also 
complained of constant numbness involving the ulnar aspect of 
the forearm, and that he had profound weakness of right hand 
grip.  He stated that he did not have flare-ups.  He asserted 
that he wore a sling on a daily basis, and that he daily 
wears a neoprene sleeve encasing his entire right hand, 
wrist, and distal forearm.  On examination, he was wearing a 
strap sling on the right arm and a neoprene sleeve 
encompassing the entire right hand, all five fingers, the 
wrist, and the distal forearm.  The right arm measured 13 
inches at the mid-bicep, as compared to 131/2 inches on the 
left.  Both forearms were 111/2 inches in girth.  The right 
elbow extended to "-5" degrees (i.e., 5 degrees, see 
infra), with 90 degrees of flexion "when distracted."  When 
attention was directed to the elbow, extension was to 45 
degrees and flexion was to 90 degrees with complaints of pain 
on the entire range of motion.  Pronation and supination was 
to 80 degrees.  The right wrist had dosiflexion to 80 
degrees, palmar flexion to 80 degrees, radial deviation to 20 
degrees, and ulnar deviation to 40 degrees.  There was no 
muscle wasting involving the forearm or small muscles.  A VA 
X-ray report for the right elbow, dated in January 2006, 
contains an impression noting a well-healed fracture of the 
right distal humerus with anterior angulation, and mild 
osteoarthritis of the trochlear humeral articulation.  The 
diagnosis noted a well-healed fracture of the distal humerus 
with a lack of 5 degrees of extension and flexion of the 
elbow to 100 degrees, a normal right forearm and wrist, with 
an examination complicated by a lack of cooperation from the 
veteran and a volitional attempt to manipulate the 
examination.  The examiner further noted that the veteran had 
"no more than a simple mild ulnar nerve sensory deficit," 
that the veteran could not do heavy pushing and pulling due 
to his right elbow condition, that he did not require the use 
of any neoprene sleeve, brace or sling, and that no further 
treatment of the right arm or hand was required.  

Having reviewed the record, the Board finds that the criteria 
for a 40 percent rating under DC 5206 have not been met as 
repeated VA examination has not shown that the veteran's 
right arm flexion is limited to 55 degrees.  Accordingly, a 
rating in excess of 30 percent is not warranted under DC 
5206.

As for the possibility of a higher evaluation under another 
diagnostic code, Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), under 38 C.F.R. § 4.71a, DC 5207, a 40 percent rating 
is warranted for limitation of extension of the major forearm 
(elbow) when limited to 100 degrees.  

Under 38 C.F.R. § 4.71a, DC 5213, a 40 percent rating is 
warranted for an impairment of supination and pronation, loss 
of (bone fusion): The hand fixed in supination or 
hyperpronation.  

The Board finds that a rating in excess of 30 percent is not 
warranted under DC's 5207 or 5213.  The aforementioned ranges 
of motion in the right arm do not show that the veteran has 
limitation of extension of the major forearm (elbow) when 
limited to 100 degrees, or that his right hand is fixed in 
supination or hyperpronation.  Accordingly, a rating in 
excess of 30 percent is not warranted under DC 5207 or 5213.  

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has 
also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  However, the findings do not support an 
increased evaluation due to functional loss.  In this regard, 
the March 2002 VA examination report notes that the veteran 
denied having flare-ups, and that on examination, he easily 
used both hands "in a quick and easy fashion as he handles 
papers, opens doors, and manipulates items."  At various 
times during the examination, he limited the use of his 
little and ring finger, but "he seemed to use them in a 
quick, easy, and synchronize[d] fashion when distracted."  
The veteran had a full pain-free unrestricted range of motion 
of the joints in the right upper extremity, and the report 
noted that no additional limited motion or function was 
expected in the right upper extremity as there were no flare-
ups.  The January 2006 VA examination report notes that there 
was no muscle wasting involving the forearm or small muscles, 
that the veteran had a normal right forearm and wrist, and 
that the examination was complicated by a lack of cooperation 
from the veteran, who volitionally attempted to manipulate 
the examination.  The examiner further noted that the veteran 
had "no more than a simple mild ulnar nerve sensory 
deficit," and that he did not require the use of any 
neoprene sleeve, brace or sling.  The Board further notes 
that there is a complete lack of such findings as 
incoordination and no more than minimal muscle wasting.  

In this regard, the Board has considered the findings of 
decreased right hand grip strength, however, these findings 
are inconsistent.  See e.g., March 2002 VA spine examination 
report (noting that there was no mechanical deficit involving 
the right hand); VA progress note, dated January 27, 2006 
(noting motor strength that was "fairly equal").  Given the 
language in the VA examination reports indicating "a lack of 
cooperation from the veteran and a volitional attempt to 
manipulate the examination," the Board has determined that 
these findings do not warrant a rating in excess of 30 
percent for functional loss.  In summary, when the ranges of 
motion in the right arm are considered together with the 
evidence showing functional loss -- to include the findings 
(or lack thereof) pertaining to neurological deficits, muscle 
strength, and the lack of evidence of muscle wasting -- the 
Board finds that there is insufficient probative evidence of 
objective pain on motion, or any other functional loss, to 
warrant a rating in excess of 30 percent.  

Finally, under 38 C.F.R. § 4.14a, DC 8516, a 40 percent 
rating is warranted for severe incomplete paralysis of the 
ulnar nerve.  Diagnostic Codes 8616 and 8716 address the 
criteria for evaluating neuritis and neuralgia of the median 
nerve, respectively.  The criteria are consistent with the 
criteria for evaluating degrees of paralysis as set forth 
above.  38 C.F.R. § 4.124a, DC's 8616, 8716 (2006). 

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, DC's 8510 through 8730 (2006).  

However, the aforementioned medical evidence shows that the 
veteran has substantial functional use of his right hand and 
right arm, and the Board finds that the findings, to include 
findings as to right upper extremity power, reflexes, 
musculature, and sensation, are insufficient to show more 
than moderate incomplete paralysis of the ulnar nerve prior.  
In this regard, the January 2006 VA examination report shows 
that the examiner stated that the right hand had a normal 
skin wear pattern with normal musculature, easy and full 
passive extension of the little and ring fingers, no evidence 
of contractures, normal sensation in the thumb, index and 
middle finger.  The diagnoses noted that the right hand had 
mild residual sensory ulnar nerve deficit, with no median or 
radial nerve deficit, and that the right hand could be used 
for normal grasping and fine manipulation activities 
"without restriction" and with "negative DeLuca" regarding 
the right arm, elbow, wrist and hand.  See also March 2002 VA 
examination report (noting that there was no muscle wasting 
of the right hand, and a full, pain-free range of motion in 
the joints of the right wrist and right hand).    

The Board finds that the veteran's condition does not 
manifest severe incomplete paralysis of the right upper 
extremity such that a higher evaluation is warranted for the 
right hand under DCs 8516, 8616, or 8716, and that the 
preponderance of the evidence indicates that the veteran has 
no more than a sensory paresthesia of the ulnar nerve.  In 
this regard, although he does have some decreased sensation, 
and despite some findings which indicate a significant loss 
of strength in the right hand when compared to the left hand, 
these findings of decreased right hand weakness are deemed to 
be insufficiently probative to warrant an increased rating.  
The Board's previous discussion of the evidence pertaining to 
the veteran's volitional attempts at manipulation is 
applicable here.  

Based on the foregoing, the Board finds that overall, the 
evidence does not show that the veteran's peripheral 
neuropathy of the right hand is manifested by symptomatology 
that more nearly approximates the criteria for an evaluation 
of 40 percent under DCs 8516, 8616, or 8716.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's right (major) 
elbow disability warrants no higher than a 30 percent rating.  
Accordingly, the claim must be denied.  

B.  Degenerative Joint Disease - Cervical Spine

In May 1995, the RO granted service connection for 
degenerative joint disease of the cervical spine.  The RO 
assigned a 20 percent evaluation.  

In January 2001, the veteran filed a claim for an increased 
rating.  In May 2002, the RO denied the claim.  The veteran 
has appealed.  

With regard to the history of the disability in issue, see 38 
C.F.R. § 4.1, the veteran's service medical records do not 
show any treatment.  Rather, in May 1995, the RO the veteran 
was granted secondary service connection.  See 38 C.F.R. 
§ 3.310.  The medical evidence included an April 1994 VA 
examination report, which contained a diagnosis of 
degenerative joint disease of the cervical spine.  An 
associated X-ray report noted disc degeneration in the lower 
cervical spine with associated spondylosis.  

The RO has evaluated the veteran's as 20 percent disabling 
under 38 C.F.R. § 4.71a, DC 5290.  Under DC 5290, a 20 
percent evaluation will be assigned where there is moderate 
limitation of motion of the cervical spine.  A 30 percent 
evaluation will be assigned where there is severe limitation 
of motion of the cervical spine.

The medical evidence for consideration in this case consists 
VA and non-VA treatment reports, dated between 2000 and 2006.  

The Board finds that the criteria for a rating in excess of 
20 percent have not been met under DC 5290.  A VA progress 
note, dated in January 2000, notes that the veteran's neck 
had a full ROM (range of motion) (specific degrees of motion 
were not provided).  A VA examination report, dated in March 
2002, shows that on examination, the veteran's cervical spine 
had extension and flexion to 30 degrees, right rotation to 45 
degrees, left rotation to 80 degrees, a right lateral lean 
(flexion) of 20 degrees, and a left lateral lean (flexion) of 
40 degrees.  A VA examination report, dated in January 2006, 
indicates that the examination was performed on January 27, 
2006.  This report shows that on examination, the veteran's 
cervical spine had extension and flexion to 20 degrees, right 
rotation to 45 degrees, left rotation to 40 degrees, and 
lateral flexion to 20 degrees, bilaterally.  A VA progress 
note, also dated January 27, 2006, notes that the veteran's 
neck had extension and flexion to 20 degrees, rotation to 25 
degrees, bilaterally, and lateral flexion to 15 degrees, 
bilaterally.  In the Board's judgment, the demonstrated 
ranges of motion are not representative of a severe 
limitation of motion.  In this regard, the January 2006 VA 
examiner noted, "It is this examiner's opinion that [the 
veteran] could have some mild limited painful motion of the 
cervical spine lumbar spine, but that he is able to do all 
activities of daily living and requires no brace or corset, 
nor any assistive device regarding the cervical or lumbar 
spine" (emphasis added).  The Board further notes that the 
examination report shows that the veteran "volitionally 
attempts to manipulate the examination," and that he 
volitionally limited motion in his joints, including his 
neck.  The findings in the VA progress note, dated the day 
after this examination, show a somewhat more limited range of 
motion, are therefore afforded less probative value.  To the 
extent that the January 2006 VA examination report, and the 
progress note, indicate that the veteran presented in a 
cervical collar, a VA progress note, dated in October 2004, 
notes that the veteran reported that he bought a cervical 
collar on his own.  In addition, the January 2006 examination 
report shows that the examiner determined that the veteran 
did not require a brace, corset, or assistive device.  In the 
January 2006 VA examination report, the examiner indicated 
that his conclusions were based on a review of the veteran's 
C-file.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim, and that a 30 percent 
rating is not warranted under DC 5290.

Furthermore, the Board also finds that a rating in excess of 
20 percent is not warranted under any other potentially 
applicable diagnostic code.  Schafrath.    Under DC 5293 (as 
in effect prior to September 23, 2002), a 40 percent rating 
is warranted for severe intervertebral disc syndrome with 
recurring attacks, with intermittent relief.

In this regard, the March 2002 VA examination report shows 
that the veteran complained of  right posterior neck pain on 
extremes of motion, and more generally, pain on right 
rotation, right lateral lean, and on flexion.  On 
examination, there was no spasm or tenderness.  Deep tendon 
reflexes of the triceps and bracioradialis were normal.  The 
report notes that there were no neurological abnormalities 
involving the upper or lower extremities.  X-rays were noted 
to show osteophytes, with 50 percent narrowing of the C5-6 
intervertebral disc space.  The January 2006 VA examination 
report shows that the veteran complained of constant, aching 
pain in the posterior neck without radicular pain into the 
arms or hands, and limitation of motion.  He asserted that he 
wore a neck collar 12, or 24, hours per day (two different 
figures were provided in different parts of the report).  On 
examination, there was no muscle spasm.  Deep tendon reflexes 
of the triceps and biceps were normal.  X-rays were noted to 
show osteophytes, with 50 percent narrowing of the C4-5 and 
C5-6 intervertebral disc spaces.  The diagnosis noted 
osteoarthritis of the cervical spine of a moderate degree at 
C4-5 and C5-6, with complaints of pain and no neurologic 
deficit.  With regard to the VA progress notes, they show a 
number of treatments for complaints of neck pain.  

The Board finds that the criteria for a 40 percent rating 
have not been met.  Although the aforementioned January 27, 
2006 VA progress note shows that the examiner noted that a VA 
physician had recommended "bedrest of six weeks or more 
since the year 2002" due to "recurring incapacitating 
intervertebral syndrome" in the cervical and lumbosacral 
spine, when read in context this notation appears to be based 
on the veteran's verbal assertions of his history only.  In 
this regard, this report is not shown to have been based on a 
review of the veteran's C-file, nor is it supported by the 
medical evidence, which does not show that a physician has 
ever recommended bedrest due to due to intervertebral disc 
syndrome (let alone six weeks of bedrest), or that the 
veteran has ever been diagnosed with this disorder.  In 
summary, there are no findings of neurological impairment due 
to the veteran's service-connected cervical spine disorder 
that are sufficient to warrant a 40 percent rating, and the 
Board finds that the evidence does not show that the veteran 
has severe IDS with recurring attacks and intermittent 
relief.  Therefore, as the findings do not reflect severe IDS 
productive of recurring attacks with intermittent relief, the 
Board finds that the criteria for a 40 percent rating under 
DC 5293 (as in effect prior to September 23, 2002), have not 
been met.

In order to warrant an evaluation in excess of 20 percent 
under Diagnostic Codes 5286 or 5287 (as in effect prior to 
September 26, 2003), the veteran would have to demonstrate 
that his spine, or cervical spine, was ankylosed (complete 
bony fixation) at a favorable angle.  However, there is no 
evidence of ankylosis of the spine, to include the cervical 
spine.  

The schedular criteria by which the veteran's cervical spine 
disability can be rated have changed twice during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 54345- 
54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; see also 
68 Fed. Reg. 51454- 51458 (August 27, 2003) (effective 
September 26, 2003), codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  The Board notes that the 
provisions of DC 5293 (which pertained to intervertebral disc 
syndrome) were changed effective from September 23, 2002.  
Effective from September 26, 2003, the rating schedule for 
the spine was changed, at which time DC 5293 was changed to 
DC 5243, and DC 5290 was changed to DC 5237.  

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  However, none of the above cases or General 
Counsel opinions prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  Thus, the rule that the veteran is entitled 
to the most favorable of the versions of a regulation that 
was revised during his appeal allows application of the prior 
versions of the applicable diagnostic codes at 38 C.F.R. § 
4.71a to the period on or after September 23, 2002 and 
September 26, 2003 (i.e., the effective dates of the new 
regulations).  Therefore, the Board has addressed whether the 
veteran is entitled to a higher rating under the old criteria 
and will now address whether, for the period on and after 
September 23, 2002, and September 26, 2003, the veteran is 
entitled to a higher rating under the new criteria.  The 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).

Under DC 5293 (as in effect September 23, 2002), a 40 percent 
rating is warranted for intervertebral disc syndrome (IDS), 
where there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (cervical strain), DC 5242 (degenerative arthritis of 
the spine) (see also DC 5003), and DC 5243 (intervertebral 
disc syndrome) are all rated under the "General Rating 
Formula for Diseases and Injuries of the Spine."  The General 
Rating Formula provides that a 30 percent rating is warranted 
where forward flexion of the cervical spine is to 15 degrees 
or less, or there is favorable ankylosis of the entire 
cervical spine.  In addition, the regulation provides that 
intervertebral disc syndrome may be rated under either the 
General Rating Formula or the "Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes", whichever results in a higher rating.  The Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is essentially unchanged from DC 5293 
(as in effect September 23, 2002), and provides that a 40 
percent rating is warranted for intervertebral disc syndrome, 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

The Board finds that a rating in excess of 20 percent is not 
warranted under DC 5293 (as in effect September 23, 2002) or 
DC 5243 (as in effect September 26, 2003), the General Rating 
Formula, or the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  In this regard, 
the Board's discussion of the January 27, 2006 VA progress 
note is incorporated herein.  Briefly stated, the medical 
evidence does not show that a physician has ever recommended 
bedrest due to intervertebral disc syndrome, nor, in fact, 
does the medical evidence show that the veteran has ever been 
diagnosed with this disorder.  In addition, the findings as 
to strength and neurological functioning (discussed supra) 
have been considered, as well as the demonstrated ranges of 
motion.  In summary, the evidence is insufficient to show 
that his disability is productive of incapacitating episodes 
having a total duration of at least  four weeks during any 12 
month period.  In addition, there is no evidence to show that 
the veteran's cervical spine is ankylosed or that forward 
flexion was limited to 15 degrees or less.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and that the criteria for a rating in excess of 20 
percent for the veteran's neck strain with degenerative joint 
disease and narrowing have not been met under DC 5293 (as in 
effect September 23, 2002) or under Diagnostic Codes 5237, 
5242, and 5243 (as in effect September 26, 2003).

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, 
while the veteran complained of pain associated with his neck 
disability, the Board does not find that the disability 
attributable to the neck problems resulted in functional 
disability in excess of that contemplated in the 20 percent 
rating already assigned.  VA progress notes, dated in 
November 2001 and October 2002, state that the veteran was 
exercising three times per week.  The March 2002 VA 
examination report shows the following: the veteran reported 
that his neck condition was stable, and the report notes that 
there were no flare-ups.  The veteran complained of right 
posterior neck pain on extremes of motion, and more 
generally, pain on right rotation, right lateral lean, and on 
flexion.  On examination, there was no spasm or tenderness.  
Deep tendon reflexes of the triceps and bracioradialis were 
normal.  The report notes that there were no neurological 
abnormalities involving the upper or lower extremities, and 
that no additional limited motion was expected.  

The January 2006 VA examination report notes complaints of 
constant, aching neck pain.  The veteran reported that his 
neck was stable, without a flare-up, and that he wore a neck 
collar 24 hours a day.  He had normal deep tendon reflexes at 
the biceps and triceps, bilaterally.  The examiner indicated 
that the veteran could have some mild limited painful motion 
of the cervical spine, but that he is able to do all 
activities of daily living and requires no brace or corset, 
nor any assistive device regarding the cervical spine, and he 
noted that the veteran volitionally attempted to manipulate 
the examination and that he volitionally limited motion in 
his joints, including his neck.  The examiner concluded that 
the veteran had "negative DeLuca criteria," and that there 
was no apparent additional functional impairment following 
repetitive use of the cervical spine.  

With regard to the January 27, 2006 VA progress note, this 
note indicates that the veteran had pain on motion, and 
stiffness, fairly equal motor strength on both sides, deep 
tendon reflexes that were present and slightly diminished on 
the left, and that he was able to heel and toe walk.  
Finally, the Board's discussion of the evidence pertaining to 
the veteran's attempts to manipulate the VA examination, and 
his use of a cervical collar, discussed in its analysis under 
DC 5290, is incorporated herein.  In summary, the evidence is 
insufficient to show that the veteran has additional 
functional loss due to pain or flare-up which warrants an 
increased rating.  Therefore, the Board does not find that a 
rating in excess of 20 percent is warranted for the veteran's 
neck disability on the basis of functional disability.  

C.  Chronic Lumbosacral Strain with Degenerative Joint 
Disease

In October 1996, the RO granted service connection for 
chronic lumbosacral strain with degenerative joint disease.  
The RO assigned a 20 percent evaluation.  

In January 2001, the veteran filed a claim for an increased 
rating.  In May 2002, the RO denied the claim.  The veteran 
has appealed.  

With regard to the history of the disability in issue, see 38 
C.F.R. § 4.1, the veteran's service medical records do not 
show any treatment.  Rather, in October 1996, the RO the 
veteran was granted secondary service connection.  See 
38 C.F.R. § 3.310.  The medical evidence included an April 
1994 VA examination report, which contained a diagnosis of 
back pain, chronic lumbosacral strain.  An accompanying X-ray 
report noted mild disc space narrowing in the lower lumbar 
spine and minor productive changes, and associated 
degenerative disc disease.  VA progress notes, dated between 
1996 and 1997, show a number of treatments for complaints of 
low back pain, muscle weakness, and radiculopathy, with 
assessments that included recurrent back pain.  Private 
medical reports from a physician, dated between 1996 and 
1997, note "significant postural distortions," as well as 
moderate muscle weakness at L4, L5, and S1, that were 
characterized as consistent with changes in the osseous 
structures at L4 and L5.  The reports further note moderate 
restriction in 5 of 6 lumbar ranges of motion with 
moderate/marked complaints of pain, and diagnoses of 
lumbosacral strain/sprain with associated chronic moderate 
myofascitis.  A November 1996 report from another private 
physician noted that the veteran had 80 percent of normal 
motion, with 4/5 strength in the lower extremities, and a 
mild to moderate chronic degenerative pattern.  

The medical evidence for consideration in this case consists 
of VA and non-VA medical reports, collectively dated between 
2000 and 2006.  Overall, VA progress notes show that the 
veteran received a number of treatments for complaints of low 
back symptoms.  A March 2000 report indicates that a 
"Triback support X 2" was issued to the veteran.  VA 
progress notes, dated in November 2001 and October 2002, 
state that the veteran was exercising three times per week.  
In January 2003, he requested referral for a walker, and was 
noted to be walking with a crutch.  The assessment was 
chronic low back pain.  Subsequently dated reports note the 
use of a back brace.  A VA progress note from treatment 
provided on January 27, 2006, shows that, after averaging 
three readings, the veteran had flexion to 30 degrees, 
extension to 15 degrees, lateral flexion to 20 degrees 
(bilaterally), and rotation to 25 degrees (bilaterally).

A report from Michael J. Masters, D.C., dated in April 2003, 
notes that the veteran complained of pain, numbness, 
tingling, stiffness, soreness and weakness in his buttocks, 
thighs, hips, legs and knees.  On examination, he ambulated 
normally, without assistance, and he moved with no apparent 
discomfort.  The relevant diagnoses were lumbar and 
lumbosacral segmental/somatic dysfunction.  "Pain 
interference by individual capacities" was noted to be 
between 60 and 100 percent, with a notation that these 
findings indicated "bed bound functional incapacity."  

A VA examination report, dated in March 2002, shows that the 
veteran complained of a constant aching back pain associated 
with aching pain in the right buttock, posterior thigh, and 
calf, to the level of the ankle.  He stated that his symptoms 
were aggravated by sitting for 20 minutes or lifting weights 
heavier than 20 pounds.  He also complained of limited motion 
in his back, and that his low back symptoms were stable, with 
no flare-ups.  He stated that he used an elastic back support 
24 hours a day, and that he occasionally used a walker aid 
due to back pain.  On examination, the spine had forward 
flexion to 80 degrees "without pain when distracted," and 
only 60 degrees of flexion when attention was brought to his 
back, at which point he stopped suddenly and complained 
bitterly of low back pain.  The physician noted, "He right 
and left lateral leans 15 degrees and extends it by 15 
degrees complaining of low back pain at the extremes of right 
and left lateral leaning and extension."  Right and left 
rotation was to 30 degrees, at which point he stopped and 
complained  bitterly of low back pain.  There were moderate 
muscle spasms in the paraspinous muscles.  Deep tendon 
reflexes were within normal limits.  There were normal pain-
free ranges of motion in the hips, knees and ankles, without 
deficits.  There was no muscle wasting, or neurological 
abnormalities, in the lower extremities.  There were no 
postural deformities and no fixed deformities.  X-rays were 
noted to show large anterior osteophytes and a small 
posterior osteophyte at L3-4 with some disc space narrowing 
at that level, otherwise, the disc spaces were well-
maintained and there were no bony defects, fractures, or 
osteoporosis.  The relevant diagnosis noted lumbar spine 
osteoarthritis at L3-4 with paraspinous muscle spasm, but no 
neurological deficit.  

A VA spine examination report, dated in January 2006, shows 
that the veteran complained of a constant aching back pain of 
7/10 intensity with an aching pain involving the posterior 
thigh an posterior calves of both legs.  He complained that 
his symptoms were aggravated by sitting, standing, or walking 
for 20 minutes, heavy pushing or pulling, by coughing, or 
lifting weights over 35 pounds.  He also complained of a 
limitation of motion.  He reported having full control of his 
bowels and bladder, and normal sensation in his legs and 
feet.  He stated that he took salsalate (750 milligrams 
(mg.)) four times per day, and Flexeril three times per day, 
with mild benefit.  He stated that his symptoms were stable, 
without flare-up.  He reported that he could walk 30 minutes 
and cover six blocks, that he uses one crutch one time per 
week, and a wheel walker three times per week due to low back 
pain.  He stated that he wore an elastic lumbar corset 24 
hours a day, and that he walked 20 minutes per day on a 
treadmill.  On examination, he was wearing an elastic lumbar 
support.  He sat easily during the interview and had a normal 
gait requiring no cane, crutch, or assistive device to 
ambulate.  He gained the examining room table easily, and sat 
upon it easily flexing the lumbar spine to 90 degrees and 
easily brought his fingertips to his toes.  The veteran had 
forward flexion to 50 degrees, right and left leans to 20 
degrees, extension to 10 degrees, and rotation to 20 degrees 
(bilaterally).  He complained of back pain during the entire 
range of motion.  Forward flexion of the lumbar spine was 
noted to be 90 degrees when he sat up from a lying position 
in a quick and easy fashion without any back pain complaints.  
There was no muscle spasm in the paraspinous muscles.  Deep 
tendon reflexes were normal bilaterally.  He had a "100 
percent normal" pain-free range of motion of both hips, 
knees, and ankles without deficits.  There was no muscle 
wasting of the lower extremities.  X-rays were noted to 
reveal advanced osteoarthritic changes at L3-4, with 50 
percent disc space narrowing, and anterior and posterior 
osteophyte formation.  Otherwise, disc spaces were well-
maintained and there was normal lumbar lordosis.  The 
relevant diagnosis was lumbar spine osteoarthritis at L3-4 
with complaints of low back pain, but no neurological 
deficit.  

The examiner noted that the veteran was able to do all 
activities of daily living, and that he required no brace, 
corset, or any assistive device.  The examiner determined 
that the veteran was able to stand and walk for six hours 
during the course of an eight-hour day, that he should not be 
required to do activities that require frequent forward 
bending of the waist or repetitive rotary motions of the 
neck, and that he should be able to repetitively lift 20 and 
occasionally 40 pounds.  The examiner indicated that the 
veteran had "negative DeLuca criteria" regarding his 
cervical and lumbar spine. 

The RO has evaluated the veteran's low back disability as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  Under DC 5293 (2002), a 40 percent rating is warranted 
for intervertebral disc syndrome (IDS), severe; recurring 
attacks, with intermittent relief.

The Board finds that the evidence does not show that the 
veteran has severe IDS with recurring attacks and 
intermittent relief.  In this regard, the Board initially 
notes that the evidence indicates that the veteran has a 50 
percent loss of disc space at L3-4 only, with small anterior 
osteophytes at L3-4, and that "otherwise, the intervertebral 
spaces are well-maintained."  See January 2006 VA X-ray and 
examination reports.  In addition, although there is some 
evidence of complaints of radiation of pain or other symptoms 
into the lower extremities, both VA examination reports 
contain findings that there is no neurological deficit.  The 
January 2006 VA examination report further shows that the 
veteran's deep tendon reflexes were normal bilaterally, and 
that he had a "100 percent normal" pain-free range of 
motion of both hips, knees, and ankles without deficits.  To 
the extent that the 2003 report from Dr. Masters indicates 
"bed bound functional incapacity," this report appears to 
be contradicted by other findings in the report, noting that 
he ambulated normally, without assistance, and that he moved 
with no apparent discomfort.  Furthermore, this finding is 
uncorroborated by any other medical evidence of record.  In 
summary, the findings are representative of no more than 
moderate IDS.  Therefore, as the findings do not reflect 
severe IDS with recurring attacks and intermittent relief, 
the criteria for a rating in excess of 20 percent under DC 
5293 have not been met, at any time during the appeal period.

As for the possibility of a higher evaluation under another 
diagnostic code, Schafrath, under 38 C.F.R. § 4.71a, DC 5292 
(as in effect prior to September 26, 2003), a 40 percent 
rating is warranted where the limitation of motion in the 
lumbar spine is severe.  

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295 (as in 
effect prior to September 26, 2003), a 40 percent rating is 
warranted when there is severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

The Board finds that a rating in excess of 20 percent is not 
warranted under DC 5292 or 5295.  The recorded ranges of 
motion for the low back are considered to be the most 
probative of this issue.  See generally 38 C.F.R. §§ 4.46, 
4.71a (2006).  In this case, the veteran was most recently 
shown to have forward flexion to 50 degrees, extension of 10 
degrees, lateral flexion of no less than 20 degrees, and 
rotation of no less than 20 degrees.  However, the examiner 
noted that, "He gained the examining room table easily, and 
sat upon it easily flexing the lumbar spine to 90 degrees and 
easily brought his fingertips to his toes." The examiner 
further noted that, "Forward flexion of the lumbar spine was 
noted to be 90 degrees when he sat up from a lying position 
in a quick and easy fashion without any back pain 
complaints."  The Board notes that similar inconsistencies 
were observed in the March 2002 VA examination report, and 
that in the January 2006 VA bones examination report the 
examiner stated that the veteran volitionally attempted to 
manipulate the examination by at various times volitionally 
limiting motion in the joints of the right arm, neck and low 
back.  

In the Board's judgment, the veteran's demonstrated ranges of 
motion, including as noted while he was seated on the 
examining table in January 2006, are considered, and when 
this evidence is combined with evidence of inconsistent 
findings and the VA examiner's conclusion that the veteran's 
attempts at manipulation, that the evidence is insufficient 
to show a severe limitation of motion.  In this context, the 
range of motion findings in the January 27, 2006 VA progress 
note, which is dated the day after the day that the January 
2006 VA examination was performed, are not considered 
sufficiently probative to warrant a higher rating.  
Accordingly, a rating in excess of 20 percent is not 
warranted under DC 5292.  

With regard to DC 5295, the Board also finds that a rating in 
excess of 20 percent is not warranted.  In addition to the 
demonstrated ranges of motion in the low back and the 
probative weight of these various findings, the pathology of 
the disability appears to be primarily manifested by disease 
at the L3-4 joints, to include osteoarthritis.  However, 
there is no evidence of listing of the whole spine to 
opposite side, positive Goldthwait's sign, or abnormal 
mobility on forced motion, and the Board has determined that 
the evidence, to include the findings as to strength, 
functional capacity, and neurological functioning, is 
insufficient to show severe lumbosacral strain.  In this 
regard, both VA examination reports show that deep tendon 
reflexes were within normal limits, that there were normal 
pain-free ranges of motion in the hips, knees and ankles, 
without deficits, and that there was no muscle wasting, or 
neurological abnormalities, in the lower extremities.  The 
March 2002 report notes that there were no postural 
deformities and no fixed deformities, and the January 2006 
report noted that there was normal lumbar lordosis.  Based on 
the foregoing, the Board finds that overall, the evidence 
does not show that the veteran's low back disorder is 
manifested by symptomatology that more nearly approximates 
the criteria for an evaluation of 40 percent under DC 5295, 
and that the preponderance of the evidence is against a 40 
percent evaluation. 

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5286 and 5289 
(2002) a rating in excess of 20 percent is warranted for 
ankylosis of the spine.  However, these Diagnostic Codes are 
not applicable to this case.  Ankylosis is the immobility and 
consolidation of a joint.  Lewis v. Derwinski, 3 Vet. App. 
259 (1992).  In this case, the demonstrated ranges of motion 
in the low back do not show that an evaluation in excess of 
20 percent for the veteran's disability is warranted under 
these codes, as the veteran's service-connected disability 
has not been shown to result in ankylosis.

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  DeLuca; VAOPGCPREC 36-97.  In 
this regard, the Board initially notes that the veteran's 
subjective complaints of pain are specifically contemplated 
in the criteria of DC 5295.  As for DCs 5292 and 5293, while 
the evidence shows that there was increased pain on motion, 
the evidence does not otherwise show functional loss due to 
pain to warrant a rating in excess of 20 percent.  Briefly 
stated, there is insufficient evidence of findings to support 
an increased rating based on functional loss.  For example, 
there is little or no evidence of neurological impairment, 
loss of strength, or muscle atrophy in the low back.  In this 
regard, the January 2006 VA examination report notes that the 
veteran stated that his symptoms were stable, without flare-
up, and that he could walk 30 minutes and cover six blocks.  
The examiner noted that the veteran was able to do all 
activities of daily living.  Although the veteran claimed to 
use an elastic brace every day, and a crutch or walker to a 
lesser extent, the examiner stated that he required no brace, 
corset, or any assistive device.  

In summary, when considering the evidence showing functional 
loss -- to include the findings pertaining to neurologic 
deficits, muscle strength, and the lack of evidence of muscle 
atrophy -- the Board finds that there is insufficient 
evidence of functional loss to warrant a rating in excess of 
20 percent.  

The schedular criteria by which the veteran's lumbar spine 
disability can be rated have changed twice during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 54345- 
54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; see also 
68 Fed. Reg. 51454- 51458 (August 27, 2003) (effective 
September 26, 2003), codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  The Board notes that the 
provisions of DC 5293 (which pertained to intervertebral disc 
syndrome) were changed effective from September 23, 2002.  
The rating schedule for the spine was changed effective 
September 26, 2003, at which time DC 5293 was changed to DC 
5243, and DC 5295 was changed to 5237.

Given the foregoing, the Board will now address whether, for 
the period on and after September 23, 2002, and September 26, 
2003, the veteran is entitled to a higher rating under the 
new criteria.  Kuzma;VAOPGCPREC 3-2000.  

Under DC 5293 (as in effect September 23, 2002), a 40 percent 
rating for intervertebral disc syndrome is warranted where 
there are incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months.  An incapacitating episode is defined as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  The regulation also provides that 
the disc syndrome may be evaluated on the basis of separate 
evaluations of chronic orthopedic and neurologic symptoms.

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (lumbosacral strain), DC 5242 (degenerative arthritis of 
the spine) (see also DC 5003), and DC 5243 (intervertebral 
disc syndrome) are all rated under the "General Rating 
Formula for Diseases and Injuries of the Spine."  The General 
Rating Formula provides that a 40 percent evaluation is 
warranted for favorable ankylosis of the entire thoracolumbar 
spine or forward flexion of the thoracolumbar spine of 30 
degrees or less.  In addition, the regulation provides that 
intervertebral disc syndrome may be rated under either the 
General Rating Formula or the "Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes", whichever results in a higher rating.  The Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 40 percent rating is 
warranted for intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.

In this case, the evidence does not show that the criteria 
for a rating in excess of 20 percent have been met under DC 
5293 (as in effect September 23, 2002).  The evidence does 
not show that the veteran had incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during any 12 month period. .  In this regard, both VA 
examination reports show that deep tendon reflexes were 
within normal limits, that there were normal pain-free ranges 
of motion in the hips, knees and ankles, without deficits, 
and that there was no muscle wasting, or neurological 
abnormalities, in the lower extremities.  Both VA examination 
reports contain findings that there is no neurological 
deficit.  In summary, there are no findings of neurological 
impairment due to the veteran's service-connected lumbar 
spine disorder that are sufficient to warrant a 40 percent 
rating, and the Board finds that the evidence does not show 
that the veteran has severe IDS with recurring attacks and 
intermittent relief.  Therefore, as the findings do not 
reflect severe IDS productive of recurring attacks with 
intermittent relief, the Board finds that the criteria for a 
40 percent rating under DC 5293 (as in effect prior to 
September 23, 2002), have not been met.  

The evidence is also insufficient to show that the criteria 
for a rating in excess of 20 percent have been met under the 
General Rating Formula.  The Board's discussion of the 
evidence in its analysis of DC 5292 is applicable here, and 
is incorporated herein.  Briefly stated, when the veteran's 
demonstrated inconsistent ranges of motion in January 2006 
are considered and combined with the evidence of inconsistent 
findings in the March 2002 VA examination report and the 
January 2006 VA examiner's conclusion that the veteran 
attempted to manipulate the examination, that the evidence is 
insufficient to show that the veteran has forward flexion of 
the thoracolumbar spine of 30 degrees or less, even with 
consideration of functional loss, as discussed above.  There 
is no evidence of ankylosis of the spine.  Accordingly, the 
criteria for a rating in excess of 20 percent under the 
General Rating Formula are not shown to have been met.  

Finally, the evidence is insufficient to show that the 
criteria for a rating in excess of 20 percent have been met 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, at any time.  The evidence 
does not show that the veteran has associated neurological 
abnormalities.  See General Rating Formula, Note 1.  In this 
regard, both VA examination reports contain findings that 
there is no neurological deficit.  The evidence is also 
insufficient to show that the veteran has intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  As previously discussed, the evidence does not show 
that the veteran has any neurological symptoms due to his low 
back disorder, and the medical evidence does not show that a 
physician has ever recommended bedrest due to intervertebral 
disc syndrome.  Accordingly, the Board finds that a rating in 
excess of 20 percent is not warranted under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  38 C.F.R. § 4.71a, DC 5243.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the assignment of a 
rating in excess of 20 percent, and that the claim must be 
denied.  


II.  TDIU

The veteran asserts that he is entitled to a total rating on 
the basis of individual unemployability due to service-
connected disability (TDIU).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 
4.16(a).

Service connection is currently in effect for the following 
conditions: status post right arm fracture with residual 
neuropathy, evaluated as 30 percent disabling, degenerative 
joint disease of the cervical spine, evaluated as 20 percent 
disabling, and chronic lumbosacral strain with degenerative 
joint disease, evaluated as 20 percent disabling.  His 
combined rating is 60 percent.  

Given the foregoing, the veteran does not meet the minimum 
schedular requirements for a TDIU.  38 C.F.R. § 4.16(a).

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91, 57 Fed. Reg. 2317 (1992).  
Thus, whether or not the percentage requirements of 38 C.F.R. 
§ 4.16(a) are met, the ultimate question is whether the 
veteran's service-connected disabilities render him unable to 
secure and follow a substantially gainful occupation.  
Factors such as employment history, as well as educational 
and vocational attainments, are for consideration.

With regard to the veteran's education and employment 
history, in the veteran's TDIU application (VA Form 21-8940), 
received in January 2001, the veteran reported that he had 
completed four years of college, that he had training as a 
massage therapist and a classical guitarist, and that he last 
worked in "sales" in 1997.  However, contradictorily, a 
report from Dr. Masters, dated in April 2003, shows that the 
veteran reported that he had not worked since January 2001, 
and that, "He had been employed at his present occupation 
for 10 years."  The report further notes, "He indicates 
that his complaints affect the number of hours he works."  A 
January 2006 VA examination report shows that the veteran 
reported that he last worked full-time as a jewelry salesman 
10 years ago, and that he presently worked intermittently as 
a jewelry salesman one week per year.  

A report from the Social Security Administration (SSA), dated 
in April 2006, indicates that the veteran had no taxed Social 
Security earnings between 1995 and 2004, with the year 2005 
"not yet recorded."  Tax returns submitted by the veteran 
for the years 2003 through 2005 indicate that he reported an 
income of less than $500 for any one year.  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The disabling manifestations of the veteran's service-
connected right arm, cervical spine, and lumbar spine 
disabilities were discussed above, in connection with the 
evaluation of these disorders.  

After considering all of the evidence, the Board concludes 
that the evidence does not show that the veteran is incapable 
of performing the physical and mental acts required by 
employment due to his service-connected disabilities.  When 
considering whether a TDIU rating is warranted under 38 
C.F.R. § 4.16(b), the evidence does not show that, even when 
considering the limitations and exacerbations due to the 
veteran's service-connected disabilities, that some factor 
exists that takes this veteran's case outside the realm of 
the usual so as to render impracticable his schedular 
ratings.  In this case, the Board first notes that the 
schedular rating criteria cannot be considered inadequate to 
rate the veteran's disabilities, as they provide ratings in 
excess of his current evaluations.  See 38 C.F.R. § 4.71a.  

Second, the evidence shows that the veteran's disabilities 
might limit him to sedentary employment, but it is 
insufficient to show that they preclude sedentary employment.  
In this regard, the January 2006 VA examination report 
contains a diagnosis of lumbar spine osteoarthritis at L3-4 
with complaints of low back pain, notes that the veteran has 
no neurological deficit, that he is able to do all activities 
of daily living, and that he does not require a brace, 
corset, or any assistive device.  The examiner determined 
that the veteran was able to stand and walk for six hours 
during the course of an eight-hour day, that he should not be 
required to do activities that require frequent forward 
bending of the waist or repetitive rotary motions of the 
neck, and that he should be able to repetitively lift 20 and 
occasionally 40 pounds.  The examiner indicated that the 
veteran had "negative DeLuca criteria" regarding his 
cervical and lumbar spine.  See also March 2002 VA 
examination report (noting that the veteran could have some 
mild limited painful motion of the cervical spine lumbar 
spine, but that he is able to do all activities of daily 
living and that he did not require a brace or corset, nor any 
assistive device regarding the cervical or lumbar spine, that 
the veteran had "negative DeLuca criteria," and that there 
was no apparent additional functional impairment following 
repetitive use of the cervical spine).  

Finally, there is evidence that the veteran has continued to 
work independently, although the extent of this work is 
unclear and it may be minimal.  See e.g., March 2005 VA 
progress note (noting complaints of neck and back pain after 
lifting heavy items while working at a trade show); January 
2006 VA examination report (in which the veteran reported 
working one week per year as a jewelry salesman).  In 
summary, the evidence is insufficient to show that there is 
some factor which places the claimant in a different position 
than other veterans with the same disability ratings.  Van 
Hoose.  The Board therefore concludes that the preponderance 
of the evidence is against the claim that the veteran is 
currently precluded from engaging in substantial gainful 
employment by reason of his service-connected disabilities.  
Entitlement to TDIU is thus not established.

The Board emphasizes that a total rating based on individual 
unemployability is limited to consideration of service-
connected disabilities.  For the reasons set forth above, the 
veteran's service-connected disabilities simply have not been 
shown to result in total disability.


III.  Conclusion

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in June 2001, and December 2005, 
the RO sent the veteran notice letters (hereinafter "VCAA 
notification letters") that informed him of the type of 
information and evidence necessary to support his claims.  
The RO's letters informed the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA and contained a specific request for 
the veteran to provide additional evidence in support of his 
claims.  He was asked to identify all relevant evidence that 
he desired VA to attempt to obtain.  The June 2001 VCAA 
letter was sent prior to the adjudication of the claims in 
May 2002.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

The veteran was afforded sufficient notice in an April 2006 
letter.  However, and in any event, since the claims have all 
been denied, no disability rating or effective date will be 
assigned; and any defect with respect to the content of the 
notice requirement was non-prejudicial.  Therefore, VA's duty 
to notify the appellant has been satisfied.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained the veteran's service medical records, and VA and 
non-VA medical reports.  The veteran has been afforded 
examinations.  The Board therefore finds that decisions on 
the merits at this time do not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could 
be no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).


ORDER

A rating in excess of 30 percent for status post right arm 
fracture with residual neuropathy is denied.  

A rating in excess of 20 percent for degenerative joint 
disease of the cervical spine is denied.  

A rating in excess of 20 percent for chronic lumbosacral 
strain with degenerative joint disease is denied.

TDIU is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


